
	

114 HR 3034 IH: To provide for the issuance of a commemorative postage stamp in honor of George Henry White.
U.S. House of Representatives
2015-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3034
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2015
			Mr. Butterfield (for himself, Mr. Jones, Mr. Clyburn, Mr. Al Green of Texas, Mr. Cleaver, Ms. Maxine Waters of California, Mr. Scott of Virginia, Mr. Lewis, Mr. Danny K. Davis of Illinois, Ms. Plaskett, Ms. Wilson of Florida, Ms. Eddie Bernice Johnson of Texas, Mr. Hastings, Ms. Eshoo, Ms. Lee, Ms. Brown of Florida, Mr. Richmond, Mr. Fattah, Mr. Rangel, Ms. Bass, Ms. Norton, Mr. Cárdenas, Mr. Gene Green of Texas, Mr. Payne, Mr. Clay, Mr. Jeffries, Mrs. Beatty, Mr. Veasey, Mr. Thompson of Mississippi, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To provide for the issuance of a commemorative postage stamp in honor of George Henry White.
	
	
		1.George Henry White Commemorative Postage Stamp
 (a)In generalThe Postmaster General shall issue a commemorative postage stamp in honor of George Henry White. (b)Specific requirementsSuch stamp—
 (1)shall be issued in the denomination used for first class mail up to one ounce in weight; (2)shall bear such designs as the Postmaster General shall determine; and
 (3)shall be placed on sale as soon as practicable after the date of the enactment of this Act and shall be sold for such period thereafter as the Postmaster General shall determine.
				
